Citation Nr: 1207358	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-13 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left arm and left shoulder disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a seizure disorder (claimed as epilepsy).

5.  Whether new and material evidence has been received to reopen a claim of service connection for a heart disorder.

6.  Entitlement to a rating in excess of 10 percent for left ulnar nerve neuropathy, residual of a left (minor) humerus fracture.

7.  Entitlement to a compensable rating for resection, left first rib with scar.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1954 to November 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the St. Petersburg, Florida VARO that, in part, continued the denial of service connection for a left shoulder disorder with tingling sensation of the left hand (claimed as left arm, left shoulder, and neck disability).  Inasmuch as the prior (June 2001) rating decision did not actually address service connection for a neck disability (and such issue was not previously adjudicated), it is recharacterized as an original claim for service connection.

The claims of service connection for a heart disorder (on de novo review), a low back disorder, and a neck disorder, and for increased ratings for left ulnar nerve neuropathy and resection, left first rib with scar, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A June 2001 unappealed rating decision denied the Veteran service connection for a left shoulder disability with tingling sensation of the left hand essentially on the basis that there was no evidence that such disability existed or might be related to service or to the Veteran's service-connected left ulnar nerve neuropathy. 
2.  Evidence received since the June 2001 rating decision does not tend to show that the Veteran has a left shoulder disability with tingling sensation of the left hand; does not relate to an unestablished fact necessary to substantiate the claim of service connection for such disability; and does not raise a reasonable possibility of substantiating such claim.

3.  A June 2001 unappealed rating decision denied service connection for a seizure disorder essentially on the bases that a seizure disorder was not manifested in service (or that epilepsy was manifested within one year after separation), and that the Veteran did not have such disability. 

4.  Evidence received since the June 2001 rating decision does not tend to show that the Veteran has a seizure disorder; does not relate to the threshold unestablished fact necessary to substantiate the claim of service connection for a seizure disorder; and does not raise a reasonable possibility of substantiating such claim.

5.  A November 1963 Board decision denied service connection for a disability manifested by chest pain, essentially on the basis that the evidence did not show that the Veteran had a chronic disability due to right bundle branch block (or complaints of chest pain). 

6.  Evidence received since the November 1963 Board decision shows that the Veteran's symptoms have been variously diagnosed as congestive heart failure, arteriosclerotic cardiovascular disease, and coronary artery disease; relates to an unestablished fact necessary to substantiate the claim of service connection for a heart disorder; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a left shoulder disability with tingling sensation of the left hand may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 
2.  New and material evidence has not been received, and the claim of service connection for a seizure disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received, and the claim of service connection for a heart disorder may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Regarding the heart disability claim, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

Regarding the left arm and left shoulder and seizure disabilities, the Veteran was advised of VA's duties to notify and assist in the development of such claims prior to their initial adjudication.  A June 2006 letter provided notice in accordance with Kent, explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), private and VA postservice treatment records, and VA examination reports are associated with his claims file.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Veteran has not identified any pertinent evidence that is outstanding.  VA has met its assistance obligations in these matters. 

Legal Criteria, Evidence and Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Generally, a Board decision or a rating decision denying a claim for VA benefits that has become final may not be reopened or allowed based on evidence of record at the time of such decision.  38 U.S.C.A. §§ 7104, 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence is defined by regulation.  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including epilepsy and cardiovascular-renal disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for epilepsy and cardiovascular-renal disease).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Left Arm and Left Shoulder

An unappealed June 2001 rating decision denied the Veteran service connection for a left shoulder disability with tingling sensation of the left hand essentially on the basis that there was no evidence that such disability existed or might be related to the Veteran's service or to his service-connected left ulnar nerve neuropathy.  That decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105.  

The evidence of record at the time of the June 2001 rating decision included the Veteran's STRs and VA and private treatment records and examination reports.  

The STRs show that the Veteran sustained a fracture of the distal end of the left humerus in October 1954 when he slipped on a rubber mat at a swimming pool.  He underwent a closed reduction and the application of a posterior splint on October 30, 1954 and an open reduction, insertion of a Kirschner wire through condyles to hold them and a posterior "Y" plate to secure fragments on November 8, 1954.  In May 1956, the Veteran reported that his fracture went on to union and his wound healed without difficulty.  The only trouble he had was some aching when lifting heavy objects and inability to fully straighten out his left arm.  Range of motion was from 45 to 150 degrees with full pronation and supination.  The Kirschner wire and "Y" plate were removed in September 1957.  

A December 1958 VA examination of the left upper extremity found residuals of left humerus fracture with slightly limited full extension of left elbow.

A February 1959 rating decision granted service connection for residuals, fracture, left humerus.  

VA treatment records note that the Veteran complained of a 1-2 month history of left hand numbness in July 1975.  A September 1975 treatment record notes that the Veteran's claims file was "completely reviewed" and revealed:

There was no medical entry of any left forearm hand or wrist complaints.  Not any medical mention of any numbness or neuropathy below the elbow level during active duty or subsquent VA medical examinations, last on 1/6/64. ... There is no medical evidence of any reasonable probability that Veteran's current ulnar and median nerve neuropathy are due to sc [service-connected] disability.

A November 1976 treatment report shows that the Veteran complained of constant left arm pain and occasional numbness.  

Private treatment records show there was an abnormal nerve conduction study and electromyographic (EMG) evaluation in November 1976.  The findings were "compatible with left carpal tunnel syndrome and left ulnar nerve entrapment at the elbow."  A November 1976 VA progress note states that, for purposes of evaluation, X-rays, EMG and evaluations of ulnar and median neuropathy should be considered adjunct of old left humerus fracture.  A December 1976 VA treatment report notes that the Veteran had no significant problems with the left upper extremity until approximately one year ago when he developed a numbness in the index and middle fingers which progressed so that it involves all the fingers of his hand.  The impression was ulnar and median nerve entrapment by EMG and status post supracondylar fracture with residual mild fibrous ankylosis of the left elbow.  
A June 1977 rating decision noted the Veteran had left ulnar nerve neuropathy confirmed by nerve conduction studies and the symptoms of numbness, tingling and aching of the left forearm and left little and left ring fingers and recharacterized the service-connected disability as left ulnar nerve neuropathy, residual fractured left humerus (minor).  

Subsquent VA treatment records show that the Veteran continued to complain of left arm pain and was scheduled to undergo surgery in August 1978 for tardy ulnar nerve palsy secondary to old supercondylar fracture; however, the surgery was cancelled due to abcess over the olecranon.  A February 1979 statement from a private neurologist regarding the Veteran's left upper extremity pain notes "no definite evidence of abnormality" but the examiner could not "absolutely rule out thoracic outlet syndrome" although that was "somewhat unlikely in view of the negative EMG and nerve conductions."  Due to the Veteran's continued complaints of left arm and shoulder pain, resection of the left first rib to relieve pressure on the nerves of the brachial plexus was performed in August 1981.  

A January 1982 VA examination report shows diagnoses of status post remote supracondylar fracture of the left humerus with open reduction and internal fixation, healed and pain and numbness of the entire left upper extremity by patients history only, unrelated to the above.  

A September 1982 VA examination report shows diagnoses of status post 1954 supracondylar fracture of the left humerus with open reduction and internal fixation, healed, and alleged pain and numbness, left upper extremity, by patient's history only.  In April 1990, the Veteran complained of left shoulder pain radiating to the fingertips.  

January 1999 X-rays of theVeteran's left shoulder were interpreted as normal.  On June 1999 left shoulder magnetic resonance imaging (MRI), no significant findings could be seen throughout the shoulder and there was no evidence of tear or impingement.  On VA "focused neuro exam" in August 1999, the Veteran complained of a 20 year history of left shoulder pain radiating to the forearm.  No abnormality was found; a nerve conduction study was normal for both sensory and motor nerve action potential.  

A March 2000 VA joints examination report notes the Veteran's history of developing left arm pain in 1972 to 1973.  Although a resection of his left first rib was performed in 1981, he continued to complain of left arm pain, extending from the hand up to the shoulder.  The diagnoses included status post supracondyloid fracture of the left humeral head with open reduction and internal fixation with limitation of motion of the left elbow and causalgia (pain and paresthesias of the left upper extremity.)  The examiner commented that causalgia involving the left upper extremity was a result of fracture and surgery on the Veteran's left brachial plexus.  There appeared to be no actual hand disability as a result of the fracture.  

A June 2000 VA peripheral nerves examination notes that there is no organic etiology found to explain the Veteran's left shoulder pain and it is unlikely to be related to the left elbow condition.  

Evidence received since the June 2001 rating decision includes VA treatment records, which are silent as to left arm or shoulder complaints and a report of an April 2007 VA examination, which notes the Veteran's history of left arm and shoulder complaints but lists no diagnosis of a left upper extremity disability (other than ulnar nerve neuropathy, status post supracondylar fracture of the left elbow, which is already service connected). 

The VA clinical records associated with the claims file, while new, are not material because they do not show that the Veteran has a left upper extremity disability other than that already service-connected.  Accordingly, the Board finds that new and material evidence has not been received, and the claim of service connection for a left shoulder disorder and tingling sensation of the left hand (claimed as left arm and left shoulder disability) may not be reopened.  38 C.F.R. § 3.156.




Seizure Disorder

A June 2001 unappealed rating decision denied service connection for a seizure disorder essentially on the basis that there was no evidence that a seizure disorder was manifested in service or within one year after service separation, or that the Veteran had such a disability.  That decision is final.  See 38 U.S.C.A. § 7105.  

The evidence of record at the time of the June 2001 rating decision included the Veteran's STRs and VA and private treatment records and examination reports.  

The STRs show that in March 1957 the Veteran felt dizzy and passed out while working on "deep sink".  Physical examination was grossly negative.  They also show that the Veteran was hospitalized at a naval air station in September 1958 after having "passed out" in a dental chair for at least 3 to 4 minutes the previous week and complaining of a constant headache since the incident.  He gave a history of at least two previous episodes of unconsciousness during his naval career.  No convulsive movements, incontinence, or cynosis had ever been noted.  Physical examination was essentially negative; the impression was epilepsy, petit mal.  It was not known whether the Veteran's problem was organic or functional in origin; it was determined that further investigation was necessary.  On the following day he was transferred to a naval hospital.  He gave a history of previous episodes but this was "not borne out in a review of his health record."  On admission physical, neurological and all indicated studies including EEG examination were within normal limits.  The Veteran reported experiencing headaches during the week following his alleged "passing out in the dental chair."  It was noted that he was under restriction and had a Summary Court Martial for alleged dereliction of performance several days prior to admission.  He also reported having "passed out" at the age of 12 when he "came home late and the matron chewed [him] out."  The Veteran was symptom free during his hospitalization and, following a period of observation, the diagnosis was changed to emotional instability reaction.  

On March 2000 VA joints examination, the Veteran reported a history of episodes of lapses of consciousness (or at least not remembering certain events) in service and displayed a service record showing a diagnosis of petit mal epilepsy.  He stated that he still has episodes occurring approximately once a month when he cannot recall a particular conversation or recall certain events.  The diagnosis was history of petit mal epilepsy, and he was referred to the neurology clinic for evaluation.  

On June 2000 VA peripheral nerves examination, the examiner noted the September 1958 episode of the Veteran passing out in the dental chair which was initially suspected of being petit mal epilepsy and, upon further evaluation, was found to be emotional instability reaction.  The Veteran reported that he had had these "absence type of episodes several times in the last many years" (where he did not recall conversations or found himself driving in directions where he did not intend to go.)  He had not seen a doctor about this and was not on any seizure medication.  The examiner noted that the neurology notes do not mention any type of epilepsy, including petit mal.  The examiner opined that "at this time there is no diagnosis of petit mal epilepsy" and explained that the Veteran has had a negative workup, he is followed by a neurologist and there is no indication of that diagnosis, and there is no treatment being provided for petit mal epilepsy.  

VA outpatient treatment records prior to June 2001 are silent for complaints of, or treatment for, seizures/epilepsy.  

Evidence received since the June 2001 rating decision includes VA treatment records and an April 2007 report of VA examination, which are silent as to seizures and/or epilepsy. 

The VA clinical records associated with the claims file, while new, are not material because they do not show or suggest the Veteran has a seizure/epilepsy disability.  Accordingly, the Board finds that new and material evidence has not been received, and the claim of service connection for a seizure disorder (claimed as epilepsy) may not be reopened.  38 C.F.R. § 3.156.

Heart Disorder

A November 1963 Board decision denied the Veteran service connection for a disability manifested by chest pain, essentially on the basis that the evidence of record did not demonstrate the existence of a disability (due to right bundle branch block and complaints of chest pain) for which service connection can be granted.  That decision is final.  38 U.S.C.A. § 7104.

Relevant evidence of record at the time of the November 1963 Board decision included the Veteran's STRs and post service VA and private treatment records.  

STRs showed that the Veteran reported a history of pain or pressure in chest on October 1954 enlistment examination, complained of chest pain on several occasions, and had an electrocardiogram (ECG) in August 1957 which showed a right bundle branch block.  

A December 1958 VA examination did not find any cardiovascular abnormality.  Private treatment records showed complaints of chest pain in September 1960, blood pressure and heart sounds were normal and there was no cardiac decompensation but ECG revealed right bundle branch block.  On VA examination in June 1962, heart sounds were normal (except for splitting of P2) and no murmurs were heard.  The examiner noted that "the cause of the pain is obscure but does not appear to be related to the heart."  The diagnosis was right bundle branch block, congenital.  The Veteran was hospitalized for observation and evaluation in December 1962, no cardiovascular disease was found.  A chest X-ray was negative; an ECG showed right bundle branch block.  The examiner opined that the Veteran's history of chest pain was not consistent with coronary artery disease and that the right bundle branch block was a normal finding.  The examiner opined "there is insufficient evidence to make a diagnosis of structural heart disease."  The final diagnoses were observation for cardiovascular disease - none found - and bundle branch block, right.  On August 1963 VA cardiovascular evaluation, ECG showed right bundle branch block; the diagnoses included "coronary insufficiency, recurrent angina from history, and history of right bundle branch block 1957."  Upon review of the record and this examination report, a different examiner opined that "the diagnosis recorded, 'coronary insufficiency, recurrent angina from history, and history of right bundle branch block 1957' is not a diagnosis in itself, but a record of symptomatology given by the veteran."  This examiner opined that, "in evaluating the incomplete diagnosis...evidence of heart disease has not been substantiated."  A September 1963 examiner also reviewed the record and opined "that the findings do not justify a diagnosis of organic heart disease."  

As the November 1963 Board decision denied service connection for a heart disorder essentially on the basis that such disability was not shown, for evidence to be new and material in this matter, it must tend to relate [positively] to such fact, i.e., it must tend to show that the Veteran has a heart disorder.  Evidence received since the November 1963 Board decision includes VA treatment records which show diagnoses of congestive heart failure in July 2006, arteriosclerotic cardiovascular disease in January 2007, and coronary artery disease in March 2007.  This evidence, viewed in conjunction with notations of recurrent chest pain and right bundle branch block in service and the finding of right bundle branch block postservice, pertains to unestablished facts necessary to substantiate the claim of service connection for a heart disorder (as it shows that the Veteran has a heart disorder, and suggests that the disorder might be related to complaints and abnormal findings noted in service and shortly thereafter).  Taken at face value (as is required for purposes of reopening) it raises a reasonable possibility of substantiating the claim.  Accordingly, the additional evidence received is new and material, and warrants reopening of the claim.


ORDER

The appeal to reopen a claim of service connection for a left shoulder and left arm disability is denied.

The appeal to reopen a claim of service connection for a seizure/epilepsy is denied.

The appeal to reopen a claim of service connection for a heart disorder is granted.





REMAND

A review of the record found that the reopened claim of service connection for a heart disorder requires further evidentiary development.  On VA examination in April 2007 in connection with this claim, the examiner opined that the Veteran's coronary artery disease is not related to events that occurred in military service and there is no causal relationship; however, there is no explanation of rationale for this conclusion.  A medical opinion without rationale does not provide the degree of medical certainty needed to decide a claim (and is inadequate).  Bloom v. West, 12 Vet. App. 185, 187 (1999).  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the claim of service connection for a low back disorder, the Veteran's STRs show that he fell, striking the small of his back (coccyx), and sustained a contusion of the sacrum in service in March 1957.  Postservice records show findings of lumbar degenerative joint disease in September 1998 and a L4-L5 discectomy in June 2005.  The April 2007 examiner opined that he was "unable to attribute this [Veteran's] lumbar disc disease to events that occurred in military service without resorting to speculation."  It is well established in caselaw that where a medical nexus opinion is needed, the VA examiner must either provide such opinion or explain why it cannot be rendered.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Court has acknowledged that there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  However, it must be clear from some combination of the examiner's opinion and the analysis of the record that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The claim of service connection for a neck disorder was included with the claim for service connection for a left shoulder disorder and tingling sensation of the left hand (claimed as left arm and left shoulder disability), and was adjudicated by the RO as a claim to reopen.  However, a review of the claims file found that this issue was not previously adjudicated; thus, de novo review is required.  Notably, the Veteran struck his head in connection with the March 1957 fall in service and an October 1998 VA treatment report shows an assessment of neck OA (osteoarthritis).  He alleges that he has had pain since his March 1957 injury when he injured his spine, back and head.  The "low threshold" standard as to when an examination or nexus opinion is necessary outlined by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is met, and a VA examination to secure a medical nexus opinion is warranted.

Regarding the increased rating claims, the Veteran has not been evaluated for his left ulnar nerve neuropathy, residual of left (minor) humerus fracture or his resection of left first rib, with scar since April 2007 (more than 4 1/2 years ago).  When the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).

The record also suggests that the Veteran receives ongoing treatment for his claimed disabilities.  The most recent records of such treatment in the claims file are dated in April 2007.  Updated treatment records for the disabilities are pertinent evidence, and must be secured.  Notably, any VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following:

1.  The RO should also ask the Veteran to identify all providers of treatment he has received for his claimed disabilities since April 2007, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  The Veteran should be notified if records from any provider he identifies are not received pursuant to the RO's request.  

2.  After the development requested above is completed, the RO should also arrange for the Veteran to be examined by a cardiologist to determine the nature and likely etiology of any current heart disease.  The examiner must review the complete record and provide an opinion that responds to the following: 

(a)  Please identify (by clinical diagnosis) each cardiovascular disease found. 

(b)  As to each diagnosed cardiovascular disease entity, please indicate whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, and specifically to his complaints of chest pain and findings of right bundle branch block therein? 

The examiner must explain the rationale for all opinions, specifically commenting on the significance, if any, of the complaints of chest pain and finding of right bundle branch block in service.

3.  The RO should also arrange for the Veteran to be examined by an appropriate physician(s) to determine the nature and likely etiology of any disability(ies) of his low back and neck and the current severity of his left ulnar nerve neuropathy and resection of left first rib with scar.  The examiner(s) must review the Veteran's claims file in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner(s) should provide an opinion that responds to the following: 

a)  Identify (by clinical diagnosis) any low back and/or neck disability found and as to each diagnosed low back and/or neck disability entity, indicate whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, and specifically to complaints back and head injury therein.  

b)  Describe in detail the nature, severity, and frequency of the symptoms of the Veteran's left ulnar nerve neuropathy and the associated impairment of function, including comment on whether he has incomplete nerve paralysis that is mild, moderate, or severe (or disability consistent with complete paralysis of a nerve).

c.)  Describe in detail all manifestations of the Veteran's residuals of resection of left first rib with scar, noting any related functional limitations and whether the scar of itself is painful/causes any functional limitation.  

The examiner(s) must explain the rationale for all opinions.

4.  The RO should then re-adjudicate these claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


